By the Court,

Savage, Ch. J.
A party intending to apply for a certiorari, must make, or cause to be made, an affidavit setting forth the substance of the testimony and proceedings before the justice, and the grounds upon which the allegation, of error is founded; which affidavit must be presented for the allowance of a certiorari to a proper officer, whose duty it is, if satisfied that any error affecting the merits of the controversy has been committed, to allow the certiorari. 2 R. S. 255, § 171, 172. By a subsequent provision of the same statute, the justice to whom the certiorari issues, is directed to make a true and full answer to all the facts set forth in the affidavit, it being required to be served on him. From these references, it is manifest that the relator fully complied with the object and intent of the statute. Enough was shewn to enable the officer to whom application was made for a certiorari, to judge whether errors had been committed in the proceedings before the justice, and the latter was clearly certified of the facts to which a return would be required. A statement of the points relied on for error, besides setting forth the testimony and proceedings before the justice, is not necessary when the alleged errors consist in the proceedings set forth, Let a mandamus issue.